internal_revenue_service number release date index number --------------------------------- -------------------- --------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number -------------------- refer reply to cc intl b02 plr-100700-09 date date legend legend taxpayer corporation a corporation b corporation c --------------------------------- ------- ------------------------------- --------- tax professional tax professional tax professional ---------------------- ------------------------ ------------------------------------ individual -------------- foreign_country --------- date date date date month year year a percent b percent ------------------------- -------------- ----------------------- ----------------------- ---------------- ------- ------- ------- ------ dear --------------------------------- plr-100700-09 this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting the consent of the commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in corporation b the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts on date taxpayer became a us resident at this time taxpayer owned a percent of the shares of corporation a and indirectly owned b percent of the shares of corporation b on date taxpayer became the direct owner of corporation c all three corporations became passive foreign investment companies pfics within the meaning of sec_1297 of the code during the year tax_year on date taxpayer engaged tax professional to prepare its year tax_return tax professional gave taxpayer a questionnaire to complete but taxpayer lacked sufficient knowledge to complete the form taxpayer then turned to individual a longtime family friend for help with the form individual informed tax professional that taxpayer did not have any foreign_income for year but individual failed to state that taxpayer owned any shares in a foreign_corporation and tax professional failed to ask such a question consequently taxpayer neither knew it owned shares in a pfic nor did it know to make an election under sec_1295 of the code on or near month taxpayer’s family in country engaged the services of tax professional to provide legal advice regarding potential tax consequences of taxpayer’s us residency tax professional alerted taxpayer’s family that some of taxpayer’s investments might be pfics on the recommendation of tax professional taxpayer engaged the services of tax professional on or near month tax professional assisted taxpayer in completion and filing of forms for corporation a corporation b and corporation c for the year tax_year taxpayer filed these forms with form 1040x on date since taxpayer did not file an extension of time to file its year tax_return and did not file forms by april of the following year the elections made on forms are not timely absent consent of the commissioner ruling requested plr-100700-09 taxpayer requests the consent of the commissioner of the internal_revenue_service to make a retroactive qef election under sec_1_1295-3 with respect to corporation b law code sec_1293 provides that every u_s_person who owns stock of a qef at any time during the taxable_year of such fund shall include in gross_income as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of such fund for such taxable_year and as long-term_capital_gain such shareholder’s pro_rata share of the net_capital_gain of such fund for such taxable_year code sec_1295 provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under code sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under code sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the granting consent will not prejudice the interests of the united_states government meaning of sec_1_1295-3 as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1_1295-3 conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to corporation b for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election plr-100700-09 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely ethan atticks senior techincal reviewer branch international
